155 U.S. 534 (1895)
BURKE
v.
AMERICAN LOAN AND TRUST COMPANY.
No. 102.
Supreme Court of United States.
Argued December 4, 1894.
Decided January 7, 1895.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF OHIO.
*539 Mr. Stevenson Burke for appellants.
Mr. Benjamin F. Blair for appellee.
MR. JUSTICE BREWER, after stating the case, delivered the opinion of the court.
The contention of appellants is that by the contract of April 14, 1884, the Finance Company was to receive a commission of two and one-half per cent upon all moneys obtained by way of loans; that it has been paid such sum; that the ten per cent provided by article nine was to be in compensation for the negotiation of the bonds, and to be paid over to the Finance Company from time to time pro rata as such bonds should be negotiated, sold, or exchanged for outstanding liabilities, or for property, labor, and material; that none were so negotiated, sold, or exchanged, and, therefore, nothing ever became due to the company on account thereof; that the tripartite agreement of September 24, 1884, reaffirms the same stipulation, for it provides that the bonds shall be "appropriated as follows ... to said American Finance Company $80,000 thereof in full payment of all its claims for commissions for negotiating said $800,000 of said bonds."
We are unable to concur in this construction. Article nine does not limit the ten per cent compensation to the case of bonds "negotiated, sold, or exchanged," but extends it to those "otherwise used or disposed of;" and $720,000  that is, all of the $800,000 except the ten per cent received by the *540 Finance Company  were used in securing the notes for $325,000, and in payment to Brown. So that it might plausibly be urged that under the terms of the first agreement, taken by itself, the Finance Company had earned the $80,000 of bonds. But we are not limited to the language of the first agreement. The second provides that the $150,000 of bonds remaining after the pledge of the $650,000 to secure the payment of the money borrowed shall be "appropriated" as follows: To the purchasers of the notes, a bonus of $65,000; to the Finance Company, $80,000; and to Brown, $5000; and at the close of the words of appropriation, and applicable to each of them, is this language: "Such appropriations and the delivery of said bonds to be made from time to time pro rata as said notes shall be disposed of." The notes were all disposed of, and so, within the letter of this stipulation, the time had arrived for the appropriation and delivery of all of the bonds. The purchasers of the notes, as well as Brown, unquestionably took title to the bonds "appropriated" to them; why did not the company, the second of the three parties named, in like manner obtain title?
Not only had the time arrived for the "appropriation" of these bonds to the Finance Company, but in fact they had been delivered. Each bond carried on its face a proviso that it should not become valid or obligatory until authenticated by the signature of the trustee. As no question is made of the validity of these bonds, it must be assumed that they were thus each duly authenticated. Negotiable bonds  and these were negotiable bonds  may be transferred by the holder to a bona fide purchaser so as to vest in the latter a good title as against all equities between the maker and the original holder, and as a matter of fact the Finance Company did before this controversy appropriate all of these bonds as collateral security for loans made to it, and otherwise. Knowledge that these bonds could be thus used must be assumed, and as there is no pretence that the Finance Company surreptitiously or fraudulently obtained possession, it is a fair inference that they were delivered to it with the understanding on the part of all the parties of its full right to them.
*541 There is no full disclosure of all the circumstances under which the several holders received these bonds from the Finance Company, and no testimony to impeach their good faith in the transactions by which they received them. It is, therefore, difficult to see why, even if any doubt existed as to the title of the Finance Company, they are not protected as bona fide holders.
Still, further, the tripartite agreement was, as we have seen, executed on September 24, 1884. Eight days before its execution, and on September 16, the president of the Finance Company wrote to Brown a letter, received by him on the next day, the 17th, in which letter it was stated: "Our company cannot afford, of course, for the little 2½ per cent commission on the loan only, to use its position and capital to set the road on its feet and take the risk of your death, and any contingency that might otherwise arise, and hence we, and Messrs. Jillson & Mason, are treating the negotiation as a sale of the bonds, but in doing this our company extinguishes all its claims for commissions, so far as the present portion of the road is concerned."
With such statement of the understanding of the Finance Company, Brown signed the tripartite agreement, providing for the appropriation of the $80,000 of bonds to the Finance Company in full payment of all its claims for commissions. It is hard to believe in the light of this letter, that the parties had any other idea than that, at least as soon as the notes were disposed of, the $80,000 should become the property of the Finance Company. Brown v. American Loan &c. Co., 31 Fed. Rep. 516.
Finally, it is found by the master that "the Finance Company did in fact render important services to T.P. Brown under these agreements in the negotiating of said bonds and negotiating of loans, which enabled T.P. Brown to pay off the claims against the old Toledo and Indianapolis Railroad Company, and thereby secure possession and control of the bonds of said Toledo and Indianapolis Railroad Company which had been hypothecated to various parties to secure the claims for which said company was indebted."
*542 We think that the Circuit Court, in view of all these considerations, did not err in its conclusion, and, therefore, its decree is
Affirmed.
MR. JUSTICE BROWN took no part in the decision of this case.